                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                          Case No. 18-CR-74 (SRN/KMM)

               Plaintiff,

 v.                                                     RULE 60(a) REQUEST

 CHRISTOPHER SCOTT PFOFF,

               Defendant.


Katharine Buzicky and Sarah Huddleston, United States Attorney’s Office, 300 S. 4th St.,
Ste. 600, Minneapolis, MN 55415, for Plaintiff.

Christopher Scott Pfoff, No. 21456-041, USP-Marion, P.O. Box 1000, Marion, IL 62959,
Pro Se.


SUSAN RICHARD NELSON, United States District Judge

       On February 26, 2020, the Court denied Christopher Scott Pfoff’s Motion to Vacate

Pursuant to 28 U.S.C. § 2255, (Feb. 26, 2020 Order [Doc. No. 67]), and judgment was

entered against him [Doc. No. 68].) On March 20, 2020, Pfoff filed a Pro Se Notice of

Appeal [Doc. No. 70], and the Eighth Circuit docketed his appeal, which remains pending.

(See Pfoff v. United States, No. 20-1615 (8th Cir. Mar. 24, 2020).)

       This Court would like to reconsider its prior ruling and judgment, addressing

arguments raised in Pfoff’s reply memorandum, with further input from the parties.

Accordingly, pursuant to Fed. R. Civ. P. 60(a), the Court seeks leave from the Eighth

Circuit Court of Appeals to vacate its order dated February 26, 2020 [Doc. No. 67], and

                                            1
judgment dated February 27, 2020 [Doc. No. 68].

                                                  Respectfully submitted,
Dated: March 31, 2020
                                                  s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                          2
